Citation Nr: 1411592	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 60 percent for gout affecting the shoulders, elbows, wrists, ankles, hands, fingers, feet, and toes.  

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for degenerative and gouty arthritis of the right knee.

6.  Entitlement to a rating in excess of 10 percent for degenerative and gouty arthritis of the left knee.

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, the RO granted an increased 40 percent rating for gout effective from November 4, 1999, granted an increased 20 percent rating for degenerative disc disease of the lumbar spine effective from December 23, 2009, granted an increased 10 percent rating for degenerative and gouty arthritis of the right knee, and granted an increased 10 percent rating for degenerative and gouty arthritis of the left knee.  A subsequent December 2012 rating decision granted an increased 60 percent rating for gout effective from November 4, 1999.

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for  hearing loss and entitlement to increased ratings REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection for bilateral hearing loss.  The Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the February 1997 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The terms new and material have specific, technical meanings that are not commonly known to VA claimants.  Because the requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in January 2010.

New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The credibility of new evidence must be presumed for the purpose of deciding whether it is new.  Justus v. Principi, 3 Vet. App. 510 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a February 1997 rating decision denied service connection for bilateral hearing loss.  The RO found there was no evidence of a present disability for VA compensation purposes.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since February 1997 includes VA treatment reports, non-VA treatment reports, and the Veteran's statements and testimony in support of the claim.  Non-VA treatment records include reports dated in August 2010 demonstrating mild to severe left ear hearing loss and mild right ear hearing loss.

Based upon the evidence of record, the Board finds that the evidence received since the February 1997 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes medical evidence indicating a bilateral hearing loss, not previously of record, that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss.  To that extent only, the appeal is granted.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in January 2010 and April 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that he has bilateral hearing loss as a result of noise exposure during active service.  At his February 2013 hearing he asserted that his gout and gouty arthritis disabilities were more severe than the presently assigned disability ratings.  He also submitted additional pertinent medical evidence in support of his claims in November 2013 without waiver of AOJ consideration, requiring the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a hearing loss as a result of service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected gout, lumbar spine, and left and right knee disabilities.  The examiner should note all symptoms shown due to the disability.  The examiner must review the claims file and must note that review in the report.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


